ICJ_009_CompetenceAdmissionGA_UNGA_NA_1950-03-03_ADV_01_NA_02_EN.txt. 22

DISSENTING OPINION OF M. AZEVEDO
[Translation]

I regret that Iam unable to concur in the opinion of the majoritv
of the Court for the following reasons:

1.—First of all, I cannot agree to the omission of what I consider
to be the most important part of the question submitted to the
Court.

The Request does not ask the Court to say in a general way
whether a State could be admitted when the Council had made no
recommendation. It refers precisely to the case when absence of
recommendation is due to specified reasons, consideration of which
would give rise to two entirely different questions, one dealing with
the dual meaning, positive or negative, of the word ‘‘recommenda-
tion”, and the other dealing with the problem of the veto.

Even though the Request for an Opinion has approached the
question from an indirect angle, none the less it clearly contem-
plates the case in which an applicant State, which has obtained
seven positive votes, has been opposed by a permanent Member of
the Council.

Even viewed from a practical angle, it must be admitted that
the questions are interdependent by application of a familiar logical
method. If the principal hypothesis is considered, and if, for exam-
ple, it is decided that the candidate can be admitted in spite of an
unfavourable answer from the Security Council, follitur questio ;
if not, the secondary hypothesis is not prejudged.

For that reason, it cannot be said that words or even entire
sentences have been omitted because they were redundant and did
not change the scope of the question, where they appeared only for
purposes of clarification.

2.—In disregarding the reasons for the absence of recommend-
ation, one is confronted by facts, the importance of which cannot
be minimized.

Indeed, it is easv to see that the original proposal of the Argentine
Republic made no reference to a case in which a permanent Member
had cast a negative vote ; the point was raised only after an inter-
vention by the Belgian delegate. Finally, the Dutch delegate pro-
posed the insertion of the following phrase as a preamble, the scope
of which cannot be neglected :

tà
lo
DISSENTING OPINION OF M. AZEVEDO 23

“The General Assembly,

Keeping in mind the distussion concerning the admission of
new Members in the Ad Hoc Political Committee at its fourth
regular session,

Requests the International Court of Justice to give an advisory
opinion on the following question :”

A study of the discussions shows that many States in the Com-
mission and in the General Assembly referred to the veto, approving
or criticizing it. Moreover, direct or indirect allusions to the same
question were made in the statements submitted to the Court.

3.—On the first question I agree entirely with the majority of
the Court ; because it is not possible to draw from the successive
intervention of two organs in any matter the conclusion that the
first step, which is merely introductory or preliminary, can be over-
looked.

I consider also that it is not sufficient to rely upon an historical
element to reverse a clear conclusion deriving from the circum-
stances. It is true that one of the delegates called the attention of
his colleagues to the contents of a letter from the Secretary of the
Advisory Committee of Jurists, and that a decision was taken,
without opposition from the President, to insert the new inter-
pretation in the Report of Committee IT/1.

But all this would not justify the conclusion that all delegations
gave this modification all the attention it deserved, when it is well
known that (according to those who are in favour of using them)
the value of travaux préparatoires is based, for purposes of inter-
pretation, on the voluntas legislatorts, to which no great importance
is attached to-day.

4.—It is now possible to pass to the second question, which
is much more complex.

First of all, the commentator is struck by the very unusual stress
put by the Charter on the aims and principles of the Organization ;
by a unanimous vote, the signatories also stressed that the obliga-
tions assumed by the Members must be carried out in good faith.

That is why the interpretation of the San Francisco instruments
will always have to present a teleological character if they are to
meet the requirements of world peace, co-operation between men,
individual freedom and social progress. The Charter is a means and
not an end. To comply with its aims one must seek the methods of
interpretation most likely to serve the natural evolution of the
needs of mankind.

Even more than in the applications of municipal law, the meaning
and the scope of international texts rnust continually be perfected,
even if the terms remain unchanged. This proposition is acceptable

23
DISSENTING OPINION OF M. AZEVEDO 24

to any dogmatic system of law, and even to those who hold that
law should be autonomous and free from the interference of forces,
tendencies or influences alien to its proper sphere.

Literal interpretation will not prevail, even through the sinister
adage fiat justitia pereat mundus. The aims of the United Nations
must be served so that mankind may flourish.

5.—Even long practice, usually a good guide in interpretation,
cannot frustrate a pressing teleological requirement. In the present
case, this practice could not be more than four years old and would
not have a peaceful and undisputed character because of the oppo-
sition raised from the start by such States as Argentina and Cuba,
and even Australia, in a very special sense.

Precedents, whether isolated or repeated, prior or subsequent
to the Request for Opinion, cannot prevent an organ, even the one
which created them, from determining the extent to which they can
be legaily relied upon. In view of the failure of such means of con-
ciliation, as referring applications back for reconsideration, it
is understandable that an attempt should be made to find more
energetic methods, but it is necessary to consider first if these
methods are legitimate.

It is always possible to retrace one’s steps. For instance, the
efforts of the Argentine Republic failed one after the other, until
the time when, under the pressure of the needs which the U.N. are
called upon to satisfy, it was possible to gather forty-two votes,
even though this majority was formed only to clarify the doubts
expressed by a Member of the Organization, and even though it does
not imply acceptance of the arguments presented by this Member.
However, this is no reason for not answering the question.

Ti is also superfluous to quote the texts of the Rules of Procedure,
as these cannot be contrary to the law, of which they are only a
complement. These texts merely confirm a practice, the strength
of which has just been shown.

6.—-In the course of interpretation, one often tends to remain
within the limits of a preliminary question. This is obvious in
the present case, in connexion with the capacity of the organ
taking the decision to examine the validity of the intervention of
another organ, in the first phase of the procedure. In this connexion,
one may seek to establish as a natural rule the complete separation
of activities, so as to limit the task of the second orgau to the con-
sideration of the purely formal aspect of the ‘recommendation’.

24
DISSENTING OPINION OF M, AZEVEDO 25

For instance, in the present case, the question would depend upon
whether the word ‘‘recommendation”’ is used or not.

I cannot accept such a strict view, even if it is out of place to
refer by analogy to the practice of countries which, in their muni-
cipal law, apply the judicial control of the constitutionality of
laws, even to such defects in the procedure of law-making, as an
error in the right of initiative of a particular Chamber, the absence
of constitutional quorum, etc.

Only excessive respect for form will give it priority over sub-
stance.

7.—It is necessary to begin by rejecting the complete separation
of the vote and the recommendation ; this is more a quarrel of
words than a difference in substance.

There are not two deliberations, or even different aims. If there
were, this would lead to an absurdity, namely, the recognition
that, in spite of a unanimous vote or of a qualified majority under
Article 27, paragraph 3, the Security Council could refuse to make
an explicit recommendation, on the pretext of a mere interpreta-
tion of its votes.

The recommendation is based on the vote and cannot deviate
from it. Therefore, it is necessary to follow closely the true ele-
ments of the problem and not the phraseology of the document
of transmission, or even the name or title it has received, provided
it contains all the elements essential to the decision which the
competent organ is about to take.

8.—As a preliminary, it must be observed that the General
Assembly, notwithstanding express (Art. 12) or implied exceptions
(Arts. 5, 32 and 83, and 35, para. 2, of the Statute of the Court),
has retained a right to watch over all matters concerning the
United Nations, a right which was laid down in Article 10 of the
Charter, the general scope of which is confirmed in Article 11,
paragraph 4.

The right to discuss questions concerning the powers and func-
tions of any one of the other organs justifies, in principle, the
Assembly in considering the validity of an act of the Security
Council from which it receives ordinary and special reports (Art. 24,
para. 3). This intervention is even more natural in connexion
with a preliminary act, following which the Assembly plays the
principal and final part and therefore is in a position to examine
the entire previous procedure.

The fact that in such cases the recommendations of the Security
Council are a necessary requirement is not incompatible with their
procedural character. It often happens that neglect of certain
acts of procedure having a specific purpose make the final decision
of any Court null and void.

25
DISSENTING OPINION OF M. AZEVEDO 26

9.—It is evident that the Charter has granted a sort of dual
personality to the Security Council. On one side, it is entrusted
with a series of functions which it performs in complete autonomy
and without interference, and it may even take the place of the
Assembly, as in the case of strategic areas. On the other hand, it
is placed on the same level as the other deliberative organs of the
United Nations.

In addition to the serious measures which the Council may take
independently of the control of any other organ, it acts, outside
its own sphere, as the preparatory agent in cases where decision
rests with the Assembly. For example, the Security Council makes
‘‘recommendations” to the Assembly, in cases where the latter
has to decide (Art. 4), suspend (Art. 5), expel (Art. 6), determine
(Art. 93), appoint (Art. 97) or adopt (Art. 69 of the Statute of
the Court).

In this second field, at least, it would not be possible to consider
as applicable without qualifications the rule whereby each organ
is competent to interpret the use of its own powers as it prefers.
Moreover, this rule, which could never justify arbitrary action,
flows a contrario sensu from the same feeble source already men-
tioned, namely, the rejection of an amendment during the drafting
of the Charter. The same travaux préparatoires would show that in
this case also possible conflicts between the interpretation of the
same text by two organs had been contemplated. Should these
conflicts remain unsolved, chaos would result in this Organization,
which is so complex that it has no water-tight compartments,
save in exceptional and ‘“‘transitory”’ cases.

Thus, even in the absence of an express text, and without even
needing to refer to the implied powers of the Assembly, it is possible
to argue that the latter has a certain autonomy in making a preli-
minary examination of the scope of the deliberations of the Council
concerning admission to membership.

10.—Before considering the substance of the voting problem, it
is necessary to make another preliminary remark.

The Charter is based on the principle of sovereign equality
(Arts. 2, para. 1, and 78), the strength of which was beyond dispute
when the fifty States signed the San Francisco document. Most of
them were free from commitments and in particular from those
assumed by the Powers which had carried the heaviest load in the
fight against fascism. In any case, other nations which had also
taken effective part in the war, and even those which had preferred
to abstain de jure or de facto, could conclude agreements freely,
having due regard, moreover, to the enormous contribution made
by the sponsoring Powers in favour of the restoration of peace.

26
DISSENTING OPINION OF M. AZEVEDO 27

Article 24, which is the keystone of the Charter, embodies the
alienation of their natural freedom accepted by the nations convened
at San Francisco—alienation which would have a final or perpetual
character if no provision had been made reserving the right to
withdraw. The signatories of the Pact have granted exceptional
faculties to the Security Council, which, on the other hand, has
assumed duties, for the performance of which it has required that
proper, specific and clearly defined powers be granted to it. This
is the basis of a system which attempted to balance two forces
which enter into play : sovereign equality and concern for security
by means of world peace. The normal operation of the Organization
rests upon the even balance of these forces.

The concession accepted by the majority of States has led to a
series of consequences which are laid down, for example, in Articles
25, paragraphs 2 and 5, 43, paragraph 1, 48 and 40. But it also
resulted in a series of duties for the Members of the Security Council,
especially those enjoying the privilege of a permanent seat.

tr.—In any case, this exceptional situation, which is the parti-
cular attribute of the Security Council, is linked to the primary
responsibility for the maintenance of peace, embodied in Chapters
VI to VIII of the Charter. To include an exceptional case, which
fell outside this field (Art. $3}, it was necessary to extend to Chapter
XII the reference in Article 24, paragraph 2.

The idea of securitv cannot assert itself with the same strength
wherever reference is made to the action of the Council ; a grada-
tion at least would be justified in view of a text which is so import-
ant and under which such specific powers are granted (Art. 24,
para. 2; see also Art. 15, para. I, in fine).

It is necessary to refer to the odiosa restringenda as a tribute to
this equality. Privileges cannot be interpreted in an extensive way.
It will therefore be necessary to consider each case with the greatest
care, in order to determine whether the limits indicated above are
exceeded, which limits characterize the autonomous aspect of the
Council’s activity. Article 25 is nothing more than a corollary to
the mandate conferred, and it cannot therefore have a broader
scope than the text which precedes it. It would also be useless to
recall the discussions and hesitations to which the application of
this text has given rise, without forgetting even the unfailing appeal
to travaux préparatoires.

But, even though such an article cannot solve the problem
finally, it will always be useful to consider the extension of the
concept of ‘‘decision’’ which appears in it. Does it extend to
“recommendations” ?

12.—Qne cannot expect the Charter to be a model of precision
and technique, made as it was by the hasty adjustment of separate
parts prepared in different workshops.

27
DISSENTING OPINION OF M. AZEVEDO 28

Of course, any “recommendation” resulting from an act of
will may range from a mere opinion of no consequence to a
determination, based on the inherent moral strength of the organ
which has given it, and on indirect sanctions.

It is therefore impossible to confuse the two species, but if,
setting aside ail logical rigour, “‘decisions’’ were raised to the
rank of a genus, the specific characteristic of “‘recommendations”’
would be that they do not carry the same degree of compulsion
as laid down in various provisions of the Charter. The two words
have even been used one beside the other, in order to indicate
a difference in the strength of the action of the Security Council
(Arts. 37, para. 2, 39 and 04).

It is useless to run the whole gamut of ‘‘recommendations”
of the Security Council to discover whether or not there are
exceptions falling under Article 25. In any case, it must almost
be recognized a fortiori that this article cannot apply to ‘‘recom-
mendations’? made by one organ to another, since the Members
of the Organization are not directly called upon therein to take
a certain action.

This refers merely to recommendations taken in

“the normal meaning of the word recommendation, a meaning
which this word has retained in diplomatic language, as is borne
out by the practice of the Pan-American Conference, of the League
of Nations, of the International Labour Organization”.

This is what seven judges of this Court said on the occasion
of the decision on the preliminary objection in the Corfu Channel
case (I.C.J. Reports 1947-1948, p. 32).

13.—The really important thing is to verify whether the
expression ‘‘decision’” has the same meaning in Articles 25 and 27,
for it could well be argued that, while denying that ‘‘recom-
mendations” have compulsory character, it was necessary to apply
the rule of the unanimous vote for the adoption of these‘ recom-
mendations’. In that case, ‘‘decisions’” under the meaning of
Article 25 would not be “‘decisions’’ under Article 27, where
the same word would have a broader meaning. But to reach
this conclusion it would be necessary to depart from the literal
interpretation of texts.

Moreover,. the Security Council has given a first example of
departure from the letter of the texts by considering all along
that abstention during the vote was compatible with the fact
that Article 27, paragraph 3, required the vote of all permanent
Members—even when the latter were carrying out duties and
acting on behalf of third parties (Art. 24, para. 1). It was considered
that this faculty was established for the sole benefit of the voter,

28
DISSENTING OPINION OF M. AZEVEDO 29

and, therefore, that the latter could decide not to use it, in
application of the ancient adage invtto benefitium non datur.

After all these difficulties, it would never have been possible
to include ‘‘recommendations” in the concept of ‘‘decisions’’,
except in cases dealt with in the chapters mentioned in Article 24,
paragraph 2, especially when the recommendation was addressed
precisely to the organ which had to take the only ‘‘decision”
in the matter.

14.—But if one considers that ‘‘recommendations” outside the
specific sphere of the Council do not come under Article 27,
what voting system should he applied to them ?

The classic rule of international law requiring a unanimous
vote has already been impaired, in the regional American agree-
ments (see Treaties of Rio de Janeiro and Bogota, 1947/1948) ;
and the Charter, too, has rejected it even in the most important
cases (Articles 108 and 109, para. 1).

The majority of seven votes could be considered by the com-
mentator as the one which best corresponds to the system of
the Charter, for the simple majority constitutes an exception in
the sole case of the election of judges (Statute, Article 10). This
solution can be reconciled with the provisions of Article 18
requiring a qualified majority for the vote in the Assembly.
This majority, moreover, has no analogy with the case of the
veto, which is characterized as an individual privilege. In addition,
Article 18 reveals a certain hesitancy in the choice of matters
requiring a 2/3 majority—budgetary matters have been included,
whereas the appointment of the Secretary-General has been left out.

In order to reach such a conclusion, it is of course necessary
to extend the sphere of analogy. But in my opinion it would be
much bolder to generalize an exceptional rule, which, as we shall
see later, was adopted with great difficulty.

15.—If one should refuse, however, to accept any other general
voting rule outside Article 27, and if one were compelled to bring
the case of admission within the rigid framework of this text, the
solution would not be different unless, this time, one confined
oneself to the literal meaning of the words.

Volume 11 of the works of the San Francisco Conference gives
clear indications concerning the Yalta formula, the adoption of
which assumed almost dramatic character. Frequent and energetic
appeals by the sponsoring Powers were necessary and more than
once reference was made to the memory of President Roosevelt.
Professions of moderation, wisdom, discretion in the use of the
veto (without abuse) were made in Committee IIT/r.

A substantial majority which opposed this privilege finally
consented to cast a favourable vote or to abstain, not without
29
DISSENTING OPINION OF M. AZEVEDO 30

stating the extreme reasons which brought about this capitulation,
namely, that a high price had to be paid for the creation of the
United Nations. Some of the States even explained that they
consented in the hope that the voting procedure would be made
more flexible when consideration of the texts dealing with the
procedure of revision of the Charter was taken up. Subsequently,
this hope was also frustrated.

In accepting this abdication, the signatories of the Charter did
not fail to say that they trusted that the Great Powers would make
reasonable use of the exceptional powers which they consented
to grant them.

16.—The commentator cannot overlook such elements in stu-
dying the consequences to be drawn from the aims and principles
which are constantly referred to.

Nor is that all. At a certain time the delegations opposed to the
formula stated their objections and requested the sponsoring Powers
to answer a questionnaire. It must be noted in passing that the
questions put, as well as the amendments proposed by several
countries (including France, before she accepted the Yalta formula),
confined themselves to giving the same meaning to the word “‘deci-
sion” in the present texts of Articles 25 and 27 or, more clearly, to
exclude from the privileged vote the ‘‘recommendations’’ made
under Chapter VI. In respect of powers conferred upon the Council
outside its own sphere of activity, there is no indication of any
intention of applying the Yalta formula to them.

The answer to the questionnaire assumed a solemn character ;
besides constituting a fresh declaration of impartial intentions, this
document is the basis of any study of the problem.

It matters little that it was not formally voted on or that it did
not have the value of a pact. It cannot be denied that this reply
was the instrument which permitted the formation of the reluctant
majority necessary for the adoption of the Yalta formula. Several
delegations made reservations as to the terms of the document
which did not give them full satisfaction, particularly the answer
to the only question retained. But it is indisputable that the sign-
atories of the document bound themselves by determining the true
sense of the said formula. Moreover, they are constantly invoking
it and stressing its binding force.

It must be noted that this is not an ordinary element of the
travaux préparatoires, which can often lend themselves to contra-
dictory use, like a double-edged weapon.

Four Members of this Court have already said

“Without wishing to embark upon a general examination and
assessment of the value of resorting to travaux préparatoires in
the interpretation of treaties, it must be admitted that if ever
there is a case in which this practice is justified, it is when those

30
DISSENTING OPINION DE M. AZEVEDO 32

who negotiated the treaty have embodied in an interpretative
resolution or some similar provision their precise intentions
regarding the meaning attached by them to a particular article
of the treaty.” (I.C.J. Reports 1947-1948, p. 87.)

There is much more in the present case : a preliminary agreement
was made to break the deadlock involving a matter which is at the
very heart of the Charter. This was pointed out in Committee III/1.
This exchange of view did not result in the expression of an indivi-
dual thought, but in the determination of the value of words, thus
making possible a common denominator or a single language.

17.—The parties were thus prepared to determine the concept of
“procedure” to which it was probably possible to give by agreement
a particular sense, which departed more or less from the usual and
traditional meaning in order to characterize an entirely new bal-
loting process.

With this determination in mind, the so-called method of “‘resi-
dues’’ was applied, and those cases were described in which complete
agreement of the Five Powers was required; by a process of elimin-
ation there remained cases of “procedure” chosen by an opposite
process to the one which the reading of the texts which were pro-
posed and finally adopted would lead one to suppose. (Art. 27,
paras. 2 and 3).

Such is the method adopted in the letter of June 7th, 1945
(U.N.C.L.O., Vol 11, p. 754, English text Vol 11, p. 711), the signa-
tories of which stated that the Security Council,

“mn discharging its responsibilities for the maintenance of
international peace and security, will have two broad groups
of functions”.

They then proceeded to explain the nature of the measures to
be taken in settling disputes, removing threats to the peace,
etc., by adding:

“St will also have to make decisions which do not involve the
taking of such measures. The Yalta formula provides that the
second of these two groups of decisions will be governed by a
procedural vote, that is, the vote of any seven Members. The
first group of decision would be governed by a qualified vote...”

They were saying, not that questions of procedure would be
submitted to a certain quorum, but that a procedural vote would
be applied to questions other than those which entailed specific
measures—which is an entirely different thing, although the
letter of the texts is deliberately departed from.

18.—In this famous Declaration of San Francisco, the Great
Powers then showed the necessity of submitting to the same
qualified vote the measures laid down in Chapter VI:

32
DISSENTING OPINION OF M. AZEVEDO 32

“This chain of events begins when the Council decides to make
an investigation or determines that the time has come to call
upon States to settle their differences or makes recommendations

to the parties.”

The truth of this argument cannot be denied in spite of the
strong opposition which it met. Indeed, the action of the Security
Council makes itself felt only in stages, although it requires an
uninterrupted and uniform direction. It would not be desirable
to start in a certain direction and change this direction half-way.
This. would create conflicts instead of solving them. Therefore,
the same voting system must be applied from the first measures
taken by the Council, even if these are merely preventive.

That is why it was necessary to adopt in Article 27, paragraph 3,
the formula ‘‘decisions .... on all other matters’’, decisions which
always fall within the limits indicated above. The document
doubtless mentions in detail hypothetical cases of procedure by
referring to the present text of Articles 28 to 32 and even to
Article 35. But this is only by way of an example.

Except for this continuity, there would be no sufficient reason
for strengthening the value of the word “‘decision” wherever it
is used. A conflict would thus be created with the system of the
Charter by extending the formula beyond the limits of former
Chapter VIII of the Dumbarton Oaks proposals.

In the admission of new Members, the influence of security is
remote and, on the other hand, the other aims and principles of
the United Nations would undoubtedly play a role of the greatest
importance. It may be recalled, incidentally, that various States
on several occasions suggested the acceptance of all applications
without discrimination in exchange for the withdrawal of objec-
tions which had previously been raised.

In this connexion, the assimilation of the case of admission to
those of suspension and expulsion is not conclusive, particularly
with regard to the faculty which the Security Council admittedly
has to restore to its rights and privileges a State which has been
suspended by the General Assembly, because this case deals
only with specific action previously taken by the Council. On
the other hand, Article 5, while reserving this action to the field
of world security, seeks to protect Members against an abuse
of authority ; this protection is obviously granted in the case
of restoration of rights and privileges—sublata causa toliitur
effectus. In a very similar case, outside the field of peace, such
as delay in payments, suspension of the right to vote does not
depend upon the action of the Security Council.

19.—Finally, it must not be forgotten that after the laborious
‘vote in the Committee the latter, on the initiative of the Steering

32
DISSENTING OPINION OF M. AZEVEDO 33

Committee, concerned itself with the nomination of the Secretary-
General. It was pointed out at the time that the question should be
considered prejudged in view of the distinction which had been
previously made between substance and procedure, but it was
doubtless too late to change what had already been established
and to go beyond the limits indicated hereabove.

To accept and generalize such a solution, it would be necessary
to attribute exceptional importance to one element of the travaux
préparatoires which emerged in conditions which were similar, or
perhaps even worse, than those surrounding the passage which
was originally relied upon by the Argentine delegation.

Indeed, in both cases, what was involved was a modification
introduced at the last moment and referred to only in a report by
a Committee, although this report is regarded as an integral part
of the Commission’s report and was adopted at the last moment .
and immediately by the plenary meeting without special comment,
as happened for example in the matter concerning the withdrawal
of Members of the United Nations. It might be said that in the
case referred to by the Argentine Republic the Co-ordination
Committee and Advisory Committee of Jurists could introduce
only changes in the form; but actually Committee II/1, in view
of a suggestion which might have come from any source whatever,
actually deliberated within the framework of its own competence
before its work was finished. About the same thing happened in
Committee ITI/1, which, moreover, simply declared null and void
a decision which had already been taken by a substantial majority
in an organ of the same rank, Committee [1/1 (U.N.C.L.O., Vol. 11,

Pp- 575)-

20.—This is not the place to appreciate the value of declarations
and resolutions which have not received sufficient publicity, of
which the General Assembly has not been specially informed and
to which the ratification by the signatory States did not extend.

It might be sufficient to point out that the case under Article 97
was especially provided for in the decision of June 13th, 1945
(U.N.C.L.0., loc. cit.). It would be risky however to generalize
this decision.

The criterium which was solemnly adopted to characterize the
word ‘‘procedural’’ was to continue to be applied to other cases,
especially when it was better adapted to them. This applies pre-
cisely to cases of admission where the complex character of the
procedure was stressed by the amendments to the Rules of Procedure
of the Council and the Assembly dealing with the possibility of send-
ing applications back for reconsideration and with the obligation
for the Council to report in case of the absence of recommendation.

These modifications stressed a subordination which does not
appear at all in cases where the activity of the Council is exercised
in an exclusive and principal capacity.

33
DISSENTING OPINION OF M. AZEVEDO 34

21.—From all the foregoing and in particular from the special
agreement which preceded the acceptance by States of a partial
restriction of their sovereignty in accordance with Article 24 and
related texts, it would seem to emerge that the word ‘‘decision”’,
as it has been used in Article 27, cannot be extended to a ‘‘recom-
mendation” of the Security Council addressed to another organ
to which has been left the ‘‘decision” in a certain case, even if
the recommendation is necessary. Even if we preferred that
Article 27 should exceed the specific powers of the Security
Council, and go so far as to include the case of the admission
of new Members, we should be justified in considering such a
question as depending upon ‘‘procedure” after the technique
contained in the solemn explanation which the sponsoring Powers
had supplied beforehand had been laid down.

Therefore, if, in the report from the Security Council, the
General Assembly observes that the applicant State has obtained
the votes of any seven Members of the Council, it may freely
decide to accept or reject the applicant. On the other hand, if
the application has not obtained seven favourable votes, the
Assembly would be under obligation to take note of the absence
of a recommendation preventing any final discussion.

(Signed) PHILADELPHO AZEVEDO.
